Citation Nr: 1647661	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-37 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to a change in the Veteran's vocational rehabilitation employment goal.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991, from November 1992 to November 1995, and from December 2003 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 Administrative Review by the RO's Vocational Rehabilitation Service, which denied the Veteran's request to amend the employment goal in his individualized employment assistance plan.  

The Veteran presented sworn testimony in support of his appeal during a July 2014 hearing before the undersigned Veterans Law Judge.  In December 2014, the Board remanded to obtain documentary evidence which had not been associated with the claims file.  Such action has been fully accomplished, as the Veteran has resubmitted it himself.  The Board again remanded the appeal in June 2016 for Social Security Administration records.  These records were obtained, thus this action has been fully accomplished.  

On his April 2015 claim, the Veteran stated that asthma, chalazion, and hernia repair scar prevented him from working.  These are his service-connected disabilities.  However, the RO adjudicated entitlement to nonservice-connected pension benefits in an April 2016 rating decision, without considering entitlement to a total disability rating based on individual unemployability due to service-connected condition (TDIU).  It appears from review of the Veteran's electronic claims file that the RO is working on this claim at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

As of 2013, the Veteran's current long-range vocational rehabilitation goal was determined by experts in vocational rehabilitation to be reasonably feasible and there is no showing that the Veteran's circumstances have changed to preclude rehabilitation in this area. 


CONCLUSION OF LAW

A change in the Veteran's current long-range vocational rehabilitation goal is not warranted at this time.  38 U.S.C.A. § 3107 (West 2014); 38 C.F.R. § 21.94 (2013 and 2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeal for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving waiver request).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420 (a) provides that VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  Moreover, 38 C.F.R. § 21.32 provides additional notice provisions, to include notifying the claimant of information or evidence that is necessary to substantiate the claim, of what evidence the VA will obtain and what evidence it is the responsibility of the claimant to submit, and of all applicable time limits involved in processing the claim. 

In this case, the Veteran has been adequately notified of all these elements, to include notification letters mailed in January 2014 and March 2014, and multiple e-mail notifications during the course of establishing VA vocational rehabilitation services with the RO in Phoenix.  

Additionally, during the July 2014 hearing on appeal, the Veteran was given the opportunity under oath to express his contentions.  Additional sources of evidence which might support his appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

The Board further finds that the duty to assist, as set forth in 38 C.F.R. § 21.33 has been satisfied in this case.  The RO has provided the Veteran with all relevant forms and applications, and gathered supporting documentation from the Veteran's claims file.  Additionally, the RO followed all the procedures required by law prior to reaching a determination as to whether the Veteran may change his employment goal, to include providing him with multiple evaluations to set his goal and his plan for reaching the goal.

Governing law

Generally, governing law and regulation provides that an individualized written rehabilitation plan (IWRP) will be developed for each Veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in:  (1) providing a structure which allows vocational rehabilitation and counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the vocational rehabilitation and counseling staff.  The term "plan" also includes creation of an individualized employment assistance plan (IEAP).  38 C.F.R. §21.80, 21.88.

The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and the Veteran.  A vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  A counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92.

Prior to May 2, 2016, governing regulation required that a change in the statement of a long-range goal could only be made following a reevaluation of a veteran's rehabilitation program by a counseling psychologist.  38 C.F.R. § 21.94.  However, effective as of May 2, 2016, the VA amended the regulation to provide that such a long-range goal change could be made by a Counseling Psychologist or a Vocational Rehabilitation Counselor, or a vocational rehabilitation specialist.  In the summary of this change published in the Federal Register, the VA explained that this change was non substantive to ensure consistency within its regulations.  They explained that in practice, and in the written job duties of both job titles, their qualifications, and position descriptions of the Counseling Psychologist, Vocational Rehabilitation Counselor, and vocational rehabilitation specialist were the same, and that the prior regulation had distinguished among them in a way which did not reflect the practice within the Vocational Rehabilitation Service.  81 FR 26131 (May 2, 2016).  

The regulation also requires that a change may be made when:  (1) achievement of the current goal is no longer reasonably feasible; or (2) a Veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) the Veteran fully participates and concurs in the change.  38 C.F.R. § 21.94(b).  This portion of the regulation remains the same.


A Veteran shall be determined to be rehabilitated to the point of employability when he is employable in an occupation for which a vocational rehabilitation program has been provided under 38 U.S.C. Chapter 31.  38 C.F.R. §§ 21.35(e), 21.283.  Rehabilitation to the point of employability may include the services needed to evaluate and improve a Veteran's ability to undertake training; and train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  38 C.F.R. § 21.72.  

The purpose of "rehabilitated" status is to identify those cases in which the goals of a rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196(a).  A Veteran's case shall be assigned to "rehabilitated" status from "employment services" status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283. 

A Veteran shall be declared "rehabilitated" when he has overcome the employment handicap to the maximum extent feasible as described in 38 C.F.R. § 21.283.  The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a non pay basis which is consistent with a Veteran's abilities, aptitudes and interests, if the criteria contained in paragraph (c)(1) or (2) of 38 C.F.R. § 21.283 are otherwise met.  A Veteran will be found rehabilitated to the point of employability when he (1) is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days; (2) is employed in an occupation unrelated to the occupational objective of a veteran's rehabilitation plan for at least 60 continuous days if the Veteran concurs in the change and such employment follows intensive, yet unsuccessful, efforts to secure employment for the Veteran in the occupational objective of a rehabilitation plan for a closely related occupation contained in a Veteran's rehabilitation plan; is consistent with the Veteran's aptitudes, interests, and abilities; and utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or, (3) pursues additional education or training, in lieu of obtaining employment, after completing his prescribed program of training and rehabilitation services if the additional education or training is not approvable as part of a Veteran's rehabilitation program under this chapter; and achievement of employment consistent with a Veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c).

History and analysis

This case has a long history.  The Veteran has been involved in VA-sponsored vocational rehabilitation since 1995, when he was adjudicated as having a serious employment handicap and thus eligible for vocational rehabilitation services.  At that time, he developed a rehabilitation plan in conjunction with VA vocational rehabilitation experts.  His goal was to obtain employment in the role of radiological technician.  Toward that end, he was going to take classes in medical terminology, anatomy, and health sciences to prepare him to pass the required examination administered by the American Association of Radiological Technicians.  His anticipated completion date was December 1999.  

Since that time, the Veteran returned to active duty, and has moved multiple times, relocating to several different states.  His VA vocational rehabilitation plan has been interrupted and resumed multiple times, with varying levels of progress.  The Veteran successfully obtained an Associate's Degree in Applied Science with a specialty as a radiography technologist from St. Phillips College in August 2007.  However, he failed the required examination twice and then he allowed the time period during which he could sit for the test to expire, meaning that he cannot in fact obtain employment as a radiological technician because he lacks the necessary certification.  

After the time when he could sit for the radiology examination expired, the Veteran relocated to California, where his vocational rehabilitation file was re-activated by the Oakland vocational rehabilitation service.  They re-evaluated his situation and confirmed that he continued to have a serious employment handicap and that he continued to be feasible for rehabilitation.  In a December 2011 narrative report, it was determined that "it would be prudent to allow the Veteran to remain in his same industry, though in a more administrative capacity.  The completion of 30 additional units will allow the Veteran to move in to a supervisory position as a Radiology Technician while accommodating his disabling conditions in the workplace."  To become a manager, however, the Veteran needed to retake some of his previous classes so that he would be eligible to again sit for the radiology examination.  He was also going to take some management classes to boost his resume as a manager.  Unfortunately, the Veteran failed these classes, after which he relocated to Arizona.  

After the Veteran was established in Arizona, he became active with the VA vocational rehabilitation service in Phoenix.  According to a 2013 "Plan Development Narrative" prepared by the Veteran's assigned vocational rehabilitation counselor, the Veteran engaged in vocational exploration activities, including a review with a VA employment coordinator to evaluate the viability of employment in radiologic technology management, as this was the plan established by the Oakland RO.  It was discovered that such positions are commonly filled from within based on a proven track record at the particular employer; thus it seemed unlikely that the Veteran would be able to obtain a management position without first working as a radiology technician, which was the position for which he felt he was physically unqualified.  It was also determined that the classes required for this plan of action were unavailable, as one local program had an extensive waiting list and was very competitive to get admitted into.  Another program did not have space until several months later.  The counselor noted that the Veteran's reliance on the VA Chapter 31 subsistence allowance was clearly documented.  

In light of this situation, the counselor determined that IWRP redevelopment services were in order, "to address completion of training and the AART (American Association of Radiological Technicians) certifications, academic advising and vocational exploration, and health care and disability management."  The counselor also wrote that employment as a radiologic technician was not ruled out; however, further exploration and case development was required to determine viable services to accomplish the goal.  The counselor continued to explain that: 
Based on circumstances described:  the need to revisit the employment goal and required services, as well as immediate personal circumstances (financial hardship), an 'improvement of Rehabilitation Potential' plan was developed.  Given circumstances described above and, in particular, prior authorization of business classes and financial reliance on subsistence monies, this method of service delivery will afford the opportunity to develop information necessary to re determine long-term services and at the same time provide support to maintain the Veteran's life circumstance.  
Toward this end, the Veteran would "complete one academic term of business classes at Glendale Community College.  Vocational exploration and disability management services will also be provided."  This counseling record is signed by the vocational counselor, but not by the Veteran.  

E-mails from October and November 2013 reflect that the radiology training programs available to the Veteran in Arizona would require significant study, apparently involving re-taking many of the same courses the Veteran had already completed.  The Veteran noted that he had "invested time in this degree," that these "career paths are my choice and what I feel comfortable and capable of pursuing to completion."  The Veteran's vocational counselor expressed concerns about "supporting a full retraining program in radiology."  Instead, he proposed a certificate level training in medical administrative support, which "in combination with your prior medical training provided by VA [vocational rehabilitation] will enable you to access employment in health care."  The Veteran somewhat contradictorily responded that he felt he was being re-directed into a field in which he had no interest.  He stated that he was actively involved in an occupational business degree program, but he questioned why the counselor wanted him to enroll into a "certificate program ... that is very common and any one can do." 

In November 2013, the counselor prepared a rehabilitation plan for the Veteran reflecting a stated goal of securing and maintaining employment in administrative support in the health care industry, which involved successfully completing a fourteen credit hour certificate in medical assisting.  Several days after the date on this plan, the Veteran e-mailed that he would accept the current offer of training and that he would immediately begin searching for the proper courses and begin admission and registration procedures.  The following week, the Veteran again e-mailed, saying he had already run into problems with the class registration.  He stated, "I am still enrolled for business classes at (a different college).  Why don't you just change the narrative on the plan and allow me to finish the business degree?  It's much simpler process (sic)."  

In response to this mail, the counselor wrote:  
Our reasoning for not supporting the business courses is that in our opinion, it will not lead to a successful rehabilitation outcome.  Furthermore, we previously trained you as a Radiologic Technician, and provided you resources and substantial encouragement to complete the AART examination, which was not accomplished within your three year window of opportunity.  We can support the curriculum proposed in the rehabilitation plan I sent you, because it will enable you to build on your medical background, and as we discussed when we last met, would create employment opportunities in health care.

The Veteran then revoked his prior acceptance of the November 2013 rehabilitation plan to become a medical assistant.  He indicated in the e-mail that he intended to continue with his business courses.  He also initiated the instant appeal as to the change in his long-term rehabilitation plan.  As part of this process, an administrative review was performed by a Vocational Rehabilitation and Employment Officer.  This review essentially upheld the conclusions reached by the counselor.

Although it is unclear what happened next, the Veteran testified during the hearing that he incurred financial losses as a result of the VA not approving his plan to take business classes.  We do know from reviewing his VA medical records and his Social Security records, that he moved several times again, and the VA deemed him to be in need of homeless services in February 2016.  This chronology supports the counselor's assertion that the Veteran had been relying upon his vocational rehabilitation subsistence benefits to pay his bills.  It also supports the conclusion that the Veteran continues to have a serious employment handicap.

It is important to note that all of the experts who have reviewed the Veteran's situation have deemed him to be employable.  In April 2016, the VA's compensation and pension service deemed him to be employable and denied subsistence pension benefits predicated upon unemployability.  The Social Security Administration likewise determined in 2014 and 2016, that the Veteran is employable and has denied Social Security disability benefits predicated upon unemployability due to disability.  The VA vocational rehabilitation specialists have deemed him to be employable throughout the time frame at issue, although they have also found he has a serious employment handicap.  

Because the Veteran is deemed to have a serious employment handicap, his basic period of eligibility for VA vocational rehabilitation services may be extended essentially until his VA Counseling Psychologist or Vocational Rehabilitation Counselor deems that he has accomplished the purposes of his individualized rehabilitation program.  38 U.S.C.A. § 3103; 38 C.F.R. § 21.44.  In this case, the Veteran's stated long term goal is rehabilitation to the point of employability, to include the creation of an individualized employment assistance plan.  

There is no doubt that the goal of rehabilitation to the point of employability has not been met in this case.  The Veteran and the VA both agree on this point.  The question is whether it is appropriate for the Veteran to change his long-term plan at this point in the process.  

The Veteran argues that 1) he can no longer physically perform the requirements of being an X-ray technician, but 2) more importantly, he has lost all interest in the medical field and wishes to pursue a degree and then employment in the field of business instead.  He persuasively argued during the July 2014 hearing on appeal that he has prior experience in this area and the interest should not be viewed as "starting over."  

The VA's vocational rehabilitation service, on the other hand, feels that many resources have been invested in the Veteran's radiological and medical education over the years.  Several vocational rehabilitation counselors have validly expressed concern that the Veteran is simply interested in collecting the subsistence allowance which VA pays for his living expenses while he is attending school and otherwise working on his employment plan; rather than interested in actually becoming employed.  

The Veteran's most recent rehabilitation plans have all expressly stated that the Veteran needs to build upon the education he has already obtained, to prepare himself for less physical employment in the medical field.  Indeed, the Veteran himself initially agreed to the November 2013 revised plan, until he got frustrated with registering for the required classes.  Thus, the Veteran's own intentions are somewhat unclear, contrasted with the VA's desire to finish this process that has been going on for so long.

When evaluating this scenario, the Board holds that the VA was rightly concerned that the Veteran was avoiding actually finishing his vocational education and finding a job.  The Veteran participated in VA vocational rehabilitation, and collected the vocational subsistence allowance on and off for eighteen years.  Unfortunately, this investment in the Veteran did not reap benefits, in terms of allowing him to become self-sufficient.  

In sum, the evidence does not show that 1) achievement of the currently-defined vocational rehabilitation goal is no longer reasonably feasible, or 2) that the Veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established.  38 C.F.R. § 21.94.  Rather, it appears that the Veteran lost some interest in the medical field after so many years of on-and-off study.  It also appears that he was too easily frustrated by the various difficulties involved with moving as frequently as he did, to include transferring credits and learning new job markets.  It appears that the VA vocational rehabilitation counselor and specialists who have been involved in his case over the years have attempted to support him with these frustrations.  However, the ultimate decision to adapt his ultimate goal to utilize his medical background while seeking employment which would accommodate his physical limitations was entirely reasonable from VA's perspective.  

In light of the recent amendment to 38 C.F.R. § 21.94, which is the governing regulation here, the Board considered whether a remand is required to ensure that the regulation in effect in 2013, when this decision was made, is followed to the letter.  However, in light of the guidance provided in the Federal Register, to the effect that the amendment reflects a nomenclature change only, and that the positions of Counseling Psychologist and Vocational Rehabilitation Counselor are functionally the same, we conclude that the Vocational Rehabilitation Counselor who made the determination in this case that the Veteran should not change his long-range goal was fully capable of making this decision, with the requisite background and experience.  In other words, the spirit of the law was followed in 2013 and the Veteran's case received the thorough review by an appropriate expert in vocational rehabilitation which the underlying statute requires.  

The Veteran certainly has every right to seek career training at the level of his choosing, and he ultimately is responsible for determining his own needs for further education.  However, the purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training he or she chooses.  Rather, the purpose of such services is to provide a level of training that facilitates suitable employment within the context of service-connected disability and employment handicap.  In this case, the VA has outlined such a plan for the Veteran, and has already provided substantial support toward that goal.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  Allowing the Veteran to become a perpetual student is not the goal, as being a perpetual student does not constitute rehabilitation under the terms of the law.  

Therefore, the Board upholds the decision of the vocational rehabilitation service that the Veteran may not change his long-range goal at this point in the process.  In making this determination, however, we emphasize that the Veteran remains eligible for VA vocational rehabilitation services, if he is willing to re-accept the goal he himself previously chose.  It would appear that he could, if he dedicates himself to this goal, be working and earning his own subsistence within a relatively short time frame.  We encourage him to embrace the goal, for which he appears suited, and to make the most of the assistance VA can give him.  





Continued on next page

ORDER

The Veteran is not entitled to a change in his long-range vocational rehabilitation goal; however, he remains eligible for VA vocational rehabilitation services within the purview of his current goal.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


